RESOLUCIÓN
El 25 de abril de 1997 suspendimos indefinidamente del ejercicio de la abogacía al Ledo. Luis Torres González por su renuencia injustificada a satisfacer el pago de la cuota de colegiación durante 1995, 1996 y 1997. Después de su suspensión, Torres González compareció ante nos e in-formó que había pagado las cuotas atrasadas y los gastos en que incurrió el Colegio de Abogados de Puerto Rico en la tramitación del procedimiento de cobro. Además, nos ex-puso las razones por las cuales se había atrasado en sus obligaciones colegiales y se excusó por su falta de diligencia.
El 19 de mayo de 1997 Torres González compareció para informar que había pagado la cantidad adeudada. Admitió que no había pagado la cuota adeudada debido a que es-tuvo “padeciendo de una agobiante enfermedad la cual lo incapacitó para trabajar desde el 1989 hasta febrero del presente año”. Por último, nos expone que “está apto para asumir sus responsabilidades como abogado postulante”.
Posteriormente, el Colegio de Abogados de Puerto Rico confirmó que Torres González había pagado tanto las cuo-tas atrasadas como la cantidad en concepto de reembolso por los gastos en que incurrió la institución en el procedi-miento de cobro.
En estas circunstancias, se autoriza la reinstalación de Luis Torres González al ejercicio de la abogacía. Se le aper-cibe de que en el futuro deberá cumplir estrictamente con sus obligaciones colegiadas y que su incumplimiento con este deber conllevará su suspensión de la abogacía y la imposición de sanciones económicas.

Publíquese.

*520Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo